          Case 1:19-cr-00125-ABJ Document 114 Filed 08/19/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
                v.                                   :      No. 1:19-CR-00125 (ABJ)
                                                     :
                                                     :
GREGORY B. CRAIG,                                    :
                                Defendant.           :

                      GOVERNMENT’S RESPONSE IN OPPOSITION TO
                     DEFENDANT’S MOTION FOR RECONSIDERATION

        In a filing this morning (ECF No. 112), the defendant moved for reconsideration of the

Court’s ruling (ECF No. 93 at 4) on a specific government exhibit, GX 396. The defendant’s

eleventh-hour attempt to re-litigate the Court’s sound evidentiary ruling with respect to GX 396 is

improper, without merit, and should be denied.

I.      Legal Standard

        The defendant’s motion fails to set forth—much less meet—the high legal standard for a

motion for reconsideration. “To prevail on a motion for reconsideration, the moving party must

demonstrate either that (1) there has been an intervening change in controlling law, (2) there is

new evidence, or (3) there is a need to correct clear error or prevent manifest injustice.” United

States v. Booker, 613 F.Supp.2d 32, 34 (D.D.C. 2009) (citing United States v. Ferguson, 574

F.Supp.2d 111, 113 (D.D.C. 2008); United States v. Libby, 429 F.Supp.2d 46, 47 (D.D.C. 2006).

Furthermore, “[a]rguments that could have been, but were not, raised previously and arguments

that the court has already rejected are not appropriately raised in a motion for reconsideration.”

Id. (internal citations omitted).
         Case 1:19-cr-00125-ABJ Document 114 Filed 08/19/19 Page 2 of 5



       The defendant’s motion fails to establish any error in the Court’s ruling on GX 396, nor

does it articulate any “manifest injustice” he would suffer by its admission. In truth, the motion is

exactly what Booker says is not appropriately raised in a motion for reconsideration: an attempt

to re-litigate an argument that the Court has already rejected. It should be denied.

       Indeed, in this case, there would be prejudice to the government if the Court were to exclude

any part of the exhibit at this late stage. Because the defendant waited almost a week to file his

motion, in the interim, the government relied upon and used GX 396 in its opening statement,

consistent the Court’s Order. ECF No. 93 n.1. It would thus not be fair at this point to exclude

any part of the admitted exhibit.

II.    The Court Correctly Admitted the Exhibit

       GX 396 consists of an email thread between the defendant and Paul Manafort. In it, the

defendant—whose defense in this trial is that he did not participate in the public relations rollout

of the Skadden Tymoshenko Report—receives an email from Paul Manafort thanking him for

backgrounding journalists as part of that rollout. Instead of correcting Manafort or expressing

puzzlement at such a suggestion, the defendant replies, in part, “I thought the Kyiv Post was

terrific. I am glad it went so well. [Tymoshenko’s lawyer] is a very stupid man and does daily

damage to his client’s case.” The defendant’s motion (at 4-7) misleadingly discusses only the

defendant’s phrase, “I thought the piece in the Kyiv Post was terrific,” without acknowledging that

the defendant went on to state that he was “glad it went so well”—“it” logically being the initial

rollout of the Report for which Manafort had congratulated him in the previous email. Indeed, the

very phrase that the defendant leaves out of his motion—“I am glad it went so well”—illustrates

why Manafort’s email is vital to completeness and to the jury’s ability to understand the proper




                                                 2
         Case 1:19-cr-00125-ABJ Document 114 Filed 08/19/19 Page 3 of 5



context of the defendant’s response: not for its truth, but to understand to what the defendant is

responding.

       None of the email chain is hearsay.       First, the government is offering the defendant’s

statement as that of a party opponent under Federal Rule of Evidence 801(d)(2)(A). Second, the

government is offering Manafort’s email not for its truth, but for its effect on the defendant, the

reaction that it does or does not generate, and for completeness. The Court has already made clear

that it will give a limiting instruction when GX 396 comes into evidence to ensure that the jury

does not consider Manafort’s email for any truth asserted in it. ECF No. 93 at 4. For all of these

reasons, the email chain is properly admitted.

       The defendant’s other arguments about the exhibit do not bear on whether the government

proffers them for a non-hearsay purpose. For instance, the defendant’s motion discusses at length

the Kyiv Post article to which his email refers; but the defendant has already elicited extensive

testimony about the Kyiv Post article and has admitted the article itself into evidence. See, e.g.,

8/16/18 Tr. 924-927; 8/19/19 Tr. 1079-1080. Based on this, the defense is free to argue why the

defendant responded the way he did when mentioning the Kyiv Post article to Manafort.

Furthermore, the government does not understand that Manafort is “unavailable” to the defense as

the defendant’s motion asserts (at 2). Although the government determined that it could not

sponsor Manafort’s testimony, the government is unaware of any efforts by the defendant to call

him as a witness.




                                                 3
         Case 1:19-cr-00125-ABJ Document 114 Filed 08/19/19 Page 4 of 5



III.   Conclusion

       The defendant’s motion does not meet the high standard for a motion to reconsider, and

simply seeks to improperly re-litigate an issue settled by the Court. The motion should be denied.

                                     Respectfully submitted,

                                     JESSIE K. LIU
                                     UNITED STATES ATTORNEY
                                     D.C. Bar Number 472845


                                 By: /s/ Molly Gaston
                                    FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                    MOLLY GASTON (VA 78506)
                                    Assistant United States Attorneys
                                    United States Attorney’s Office
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    Telephone: 202-252-7698/202-252-7803
                                    Fernando.Campoamor-Sanchez@usdoj.gov
                                    Molly.Gaston@usdoj.gov


                                     JOHN C. DEMERS
                                     ASSISTANT ATTORNEY GENERAL


                                 By: /s/ Jason B.A. McCullough
                                    JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                    Trial Attorney
                                    Department of Justice
                                    National Security Division
                                    950 Pennsylvania Ave NW
                                    Washington, D.C. 20530
                                    Telephone: 202-616-1051
                                    Jason.McCullough@usdoj.gov

Dated: August 19, 2019




                                                4
         Case 1:19-cr-00125-ABJ Document 114 Filed 08/19/19 Page 5 of 5




                                      Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Motion has been
sent to counsel for the defendant on August 19, 2019.


                                              /s/ Molly Gaston
                                              Molly Gaston
                                              Assistant United States Attorney




                                                 5
